Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Currently claims 1, 6-14, and 21 are pending, claims 2-5 and 15-20 are cancelled, claim 21 is new, and claims 1, 7, and 21 are amended.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/05/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6-14, and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6-14, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (U.S. 2008/0073446) in view of Lin (U.S. 2018/0339300). 

With respect to claim 1, Zhou discloses a handheld shower assembly (figure 1) comprising:
a handheld showerhead (figure 1, #1);


a coupling mechanism (figure 1, #13 and 23) for releasably coupling the handheld showerhead with the receiver (paragraph 0018);
wherein the coupling mechanism includes a male component (figure 1, the end having #23) adapted to be received in a female component (figure 1, the area where #13 is), the male component being associated with the receiver and the female component being associated with the handheld showerhead (see figure 1, #13 on #2 and #23 on #2);
wherein the male component extends from a front surface (figure 1, the front surface of #2 where #23 extends) of the receiver opposite an inlet of the receiver (figure 2, he back end being the noted conduit extending from the back of #2);
wherein the female component includes a recess (figure 1, the recess in which #13 are projecting from) in a surface of the handheld showerhead opposite a surface of the handheld showerhead having spray nozzles (the spray nozzles being seen on the front face, and the body extending opposite that face including the recess therein, wherein the two noted surfaces are opposite such that they a re on other ends of the body of the showerhead);
wherein the female component further includes at least one pin (figure 1, the pink of #13) supported for radial movement within the recess between a first radially inner position extending at least partially into the recess, and a second radially outer position (figure 3, as the pin #13 moves in and out via the lever #3 and the springs #4);
wherein the male component includes a circumferential recess (figure 1, the recess #23) on a radially outer side thereof (figure 1), the circumferential recess configured to receive the at least one pin when the male component is received in the female component thereby restricting separation of the handheld showerhead from the receiver (figure 1, paragraph 0018).

Lin, figure 4, discloses their holding element, 31, having a compound profile (noting 31 and 312 having multiple geometric shapes in its design) and having multiple angles with respect to the holding block and blocking portion, notable the two angles of 312 having one angled towards 20 one and one parallel to the centerline of 20 (thus a parallel angle with the center longitudinal axis and an angle noted around 45 degrees or so), further showing a recess (recess of 20) which has a compound profile (see shape of the recess, the examiner notes the shape appears to be similar to that of 386 of applicants own figure) having two noted angles, both angles being different and corresponding to the two angles of the noted holding element. Lin, paragraph 0035, discloses that such blocking elements along with the surfaces of the noted hanging member allows for smooth retaining and pushing of the two elements between each other. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the shaping of the holding element and the shape of the recess of Lin into the protruding pin of Zhou and recess of Zhou, the noted compound profile of Lin’s holding element and recess allowing for smooth retaining and pushing of the two elements as the come together and are released. Thus, by changing the shape of the pin and recess of Zhou the incorporating of the showerhead to the receiver would be smoother both as it has clipped on and clipped off via a spring-loaded element. 

With respect to claim 7, Zhou as modified by Lin discloses the at least one pin includes a shoulder (as the noted holding element of Lin has a shoulder which is against the housing to prevent the element from leaving the system when the spring is pressing against it) for limiting further radially inward movement of the pin beyond the first radially inner positon, the shoulder adapted to contact a surface of the receiver to produce audible feedback when the at least one pin is received in the circumferential recess of the male portion (being the function of an element which is spring loaded being snapped into another, being the sound of two elements coming into contact when the spring pushes the pin/holding element into the recess and the shoulder is pressed against the outer sides of the recess/housing).
With respect to claim 8, Zhou as modified by Lin discloses a rear surface of the handheld showerhead (rear surface of Zhous showerhead) extends at a non-zero angle relative to a handle portion of the handheld showerhead(see figure 1, the rear surface being curved).
With respect to claim 9, Zhou as modified by Lin further discloses the male component is tapered (as shown by Lin) and the female component has a corresponding tapered shape to receive the male component (as disclosed by Lin, where the receiving recess and the noted pin/holding element have corresponding tapered sections engaging each other). 
With respect to claim 10, Zhou as modified discloses a retention flange on handheld shower portion (figure 1, the flange visible between #12 and that of the front of #1) adapted to engage a lip of receiver (figure 1, the lip adjacent#21, as seen in figures 1 and 2, when the two are put together the lip of #2 engages the flange of #1 and it is visibly flush between the two.

With respect to claim 12, Zhou discloses further comprising a protrusion extending from the handheld showerhead at a location between the retention flange and the recess (figure 1, #12), the protrusion cooperating with a receiver recess (figure 1, #22) for centering the handheld showerhead relative to the receiver when the retention flange is engaged with the lip (as #12 and #22 meet when the showerhead is centered and inserted with the receiver).
With respect to claim 13, Zhou discloses the retention flange includes an axially extending wall (figure 1, the wall of the flange which extends about the center axis of the hole #11) and a radially inwardly extending wall (figure 1, the radially extending wall of the flange that transverse the center axis of #11),the radially inwardly extending wall adapted to restrict axial separation of the handheld showerhead from the receiver when engaged with the lip (as seen in figures 1 and 2, when the lip of #2 is inserted and comes into contact with the flange of #1, the flanges radially inwardly extending wall which extends into #11 prevents #2 from going any further, as figure 2 shows the element #2 flush with #1).
With respect to claim 14, Zhou discloses the receiver includes a flow passageway (paragraph 0017, as #2 is a fixed shower head it has a flow passage there into allow fluid to flow through it and spray) for transmitting water from an inlet to an outlet (figure 1, the inlet at the back end of 2 and the outlet at the front end), the receiver being mountable to an outlet pipe (as a showerhead is installed on an outlet pipe to bring water to it).
With respect to claim 21, Zhou as modified discloses the male component terminates at a distal end face (as noted in Lin, where the noted male portion, i.e. the holding element, terminates at a distal end) 
Response to Arguments/Amendments
	The Amendment filed (11/05/2021) has been entered. Currently claims 1, 6-14, and 21 are pending, claims 2-5 and 15-20 are cancelled, claim 21 is new, and claims 1, 7, and 21 are amended.
Applicants amendments to the claims has failed to overcome each and every rejection previously set forth in the Office Action dated (08/09/2021). 	
Applicant's arguments filed 11/05/2021 have been fully considered but they are not persuasive. Applicant argues that the pin of Lin fails to disclose the angles being claimed, arguing only having a single angled surface which extends in a first non-perpendicular angle, the examiner disagrees.

    PNG
    media_image1.png
    430
    739
    media_image1.png
    Greyscale

The above annotated figure discloses two sides of the pin (as there is a long side of the pin noted being parallel and another angled side of the pin (both used in the rejection) the other 2 sides of the pin on the end opposite the spring are noted to be perpendicular and are not used. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A GREENLUND whose telephone number is (571)272-0397. The examiner can normally be reached M-F 730am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH A GREENLUND/Primary Examiner, Art Unit 3752